Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of
December 28, 2018 (the “Agreement Date”), with an effective date of January 1,
2019 (the “Effective Date”), by Playa Resorts Management, LLC, a Delaware
limited liability company with an address at 3950 University Drive, Suite 301,
Fairfax, Virginia 22030 (“Playa Resorts”), and Bruce Wardinski
(“Mr. Wardinski”). Playa Hotel & Resorts, B.V., a Dutch Company (“Playa”), is
entering into this Agreement solely with respect to Section 12 below.
Mr. Wardinski and Playa Resorts are referred to as “Parties” or “Party” herein.

WHEREAS, Mr. Wardinski currently serves as the Chief Executive Officer of Playa
Resorts (“CEO”) and the Chairman of the Board of Managers of Playa Resorts (the
“Playa Resorts Board”); and

WHEREAS, Mr. Wardinski currently serves as Chief Executive Officer of Playa
(“Playa CEO”) and Chairman of the Board of Directors of Playa (“Playa Chairman
of the Board”) (together, the “Playa Appointments”), and is a member of various
boards of Playa’s subsidiaries pursuant to an Employment Agreement dated
August 31, 2016 (the “Prior Employment Agreement”); and

WHEREAS, as of the Effective Date, Playa Resorts desires to continue to engage
Mr. Wardinski as CEO, Playa CEO, and in the Playa Appointments and Mr. Wardinski
desires to continue to serve as CEO, Playa CEO, and in the Playa Appointments
pursuant to the terms and conditions of this Agreement; and

WHEREAS, as of the Effective Date, the Prior Employment Agreement shall be null
and void except for the Confidentiality provision set forth in Section 7
thereof, which is expressly incorporated herein by reference.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1.

Term

Playa Resorts shall employ Mr. Wardinski, and Mr. Wardinski shall be employed by
Playa Resorts, upon the terms and conditions set forth in this Agreement. Unless
terminated earlier pursuant to Section 5 below, Mr. Wardinski’s employment
pursuant to this Agreement shall be for a period of five (5) years commencing on
the Effective Date and ending on December 31, 2023 (the term being the “Initial
Term”). The Initial Term shall automatically be extended by one (1) year
(“Renewal Term” and together with the Initial Term, the “Employment Period”) if
neither Party provides the other Party with written notice of his or its
intention not to renew the Agreement within 180 days of the expiration of the
Initial Term. This Agreement is only eligible to be renewed once. Non-renewal of
this Agreement shall not constitute a termination of Mr. Wardinski under this
Agreement for purposes of Section 5 below.

 

2.

Title; Duties

(a)    Mr. Wardinski shall be employed as CEO. Mr. Wardinski shall report to the
Playa Board of Directors, which shall have the final and exclusive authority to
direct, control and supervise the activities of Mr. Wardinski. Mr. Wardinski
shall perform such services consistent

 

1



--------------------------------------------------------------------------------

with his position as may be assigned to him from time to time by the Playa
Board. Mr. Wardinski is employed in a fiduciary relationship with Playa Resorts
and Playa. At the request of the Playa Board and in his capacity as Playa
Chairman of the Board, Mr. Wardinski shall recuse himself from all actions of
the Playa Resorts Board and the Playa Board (including their compensation
committees) relating to evaluation of his performance, compensation decisions
that may affect him, decisions relating to his retention and any action relating
to this Agreement. In addition to the foregoing, Mr. Wardinski shall perform
duties consistent with his appointment from time to time to any other executive
positions with Playa Resorts or any of Playa Resorts’ related or affiliated
entities (the “Playa Affiliates”). For the avoidance of doubt, Mr. Wardinski may
be appointed, removed, and reappointed to or from executive and directorship
positions of any Playa Affiliate and any such action, other than a removal of
Mr. Wardinski as (i) an executive of Playa Resorts or (ii) any of his Playa
Appointments shall not constitute a termination of Mr. Wardinski under this
Agreement.

(b)    Mr. Wardinski shall carry out his duties set forth in this Agreement at
Playa Resorts’ offices in Fairfax, Virginia; provided, however, that
Mr. Wardinski’s duties require extensive and extended travel, which the parties
expect, may involve travel approximately fifty percent (50%) of the time with
fluctuations based upon business exigencies.

 

3.

Extent of Services

(a)    General. Mr. Wardinski shall devote a substantial majority of his
business time, attention, skill, and effort to the performance of his duties
under this Agreement. Mr. Wardinski may, to the extent such activities do not
impair the performance of his duties to Playa, Playa Resorts or the Playa
Affiliates: (i) engage in personal investments and charitable, professional, and
civic activities; (ii) serve on boards of directors (or other governing bodies)
of non-competitive corporations (or other entities) other than Playa Resorts and
the Playa Affiliates; and (iii) engage in such additional activities and serve
on such additional boards of directors (or other governing bodies) as the Playa
Board shall approve; provided, however, that Mr. Wardinski shall resign promptly
from any additional boards of directors (or other governing bodies) if directed
to do so by the Playa Resorts Board or the Playa Board in its sole and absolute
discretion. Mr. Wardinski shall not serve on the board of directors (or other
governing body) of any corporation (or any other entity) that engages in
activities in competition with those of Playa, Playa Resorts or the Playa
Affiliates. Mr. Wardinski shall perform his duties to the best of his ability,
shall adhere to Playa Resorts’ published policies and procedures, and shall use
his best efforts to promote the interests, reputation, business, and welfare of
both Playa and Playa Resorts.

 

4.

Compensation and Benefits

(a)    Salary. Commencing January 1, 2019, Playa Resorts shall pay Mr. Wardinski
a gross annual base salary (“Base Salary”) of $750,000. For the avoidance of
doubt, Mr. Wardinski shall not be entitled to receive any other salary to the
extent he serves as an officer, director, or employee of any other Playa
Affiliate. The Base Salary shall be payable in arrears in approximately equal
semi-monthly installments (except that the first and last such semi-monthly
installments may be prorated if necessary) on Playa Resorts’ regularly scheduled
payroll dates, minus such deductions as may be required by law or reasonably
requested by Mr. Wardinski. The Playa Board shall review Mr. Wardinski’s Base
Salary annually in conjunction with its regular review of executives’ salaries
and make such increases, if any, to his Base Salary as the Playa Board shall
deem appropriate in its sole and absolute discretion.

 

2



--------------------------------------------------------------------------------

(b)    Incentive Compensation

(i)    Mr. Wardinski shall be eligible to receive a “Discretionary Annual Bonus”
with a target amount of one hundred and twenty-five percent (125%) of the sum of
his annual Base Salary and with a maximum of two hundred percent (200%) of the
sum of his annual Base Salary. The amount, if any, of each Discretionary Annual
Bonus payable to Mr. Wardinski shall be determined by the Playa Board in its
sole and absolute discretion, taking into account such criteria as the Playa
Board shall deem appropriate. The Playa Board shall make its determination of
the amount of the Discretionary Annual Bonus (if any) payable to Mr. Wardinski
promptly after the Playa Board’s acceptance of the financial results for the
applicable year. Mr. Wardinski shall be entitled to receive the Discretionary
Annual Bonus (if any) for a given year so long as he is an employee on the last
day of the year for which the Discretionary Annual Bonus is given. Each such
Discretionary Annual Bonus directed to be awarded to Mr. Wardinski shall be
payable as soon as practical, but no later than March 15 of the year following
the year of performance. Subject to the foregoing, Mr. Wardinski may be entitled
to receive a pro-rata amount of the Discretionary Annual Bonus for any partial
calendar year occurring by reason of termination of this Agreement pursuant to
Section 5(b) or (c) below.

(ii)    Mr. Wardinski shall be eligible to participate in any equity
compensation plan under which similarly-situated senior executives of Playa
Resorts are eligible to receive equity awards for service to Playa Resorts (the
“EIP”). The terms and amounts of any EIP awards granted to Mr. Wardinski shall
be determined by the Playa Board in its sole and absolute discretion. Payments
of amounts (if any) under the EIP shall be structured to provide liquidity at
such times and in such amounts as is necessary to permit Mr. Wardinski to pay on
a timely basis all income and employment taxes due by reason of any incentive
compensation payable to him under the EIP.

(iii)    Mr. Wardinski may be eligible to participate in such other incentive
compensation programs as may be provided to senior executives of Playa Resorts
or the Playa Affiliates from time-to-time.

(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Mr. Wardinski’s entitlement to any Discretionary Annual Bonus and any award
granted to Mr. Wardinski under the EIP or any other incentive compensation
program shall be determined and approved by the Playa Board, in each case in its
sole and absolute discretion.

(c)    Other Benefits. Mr. Wardinski shall be entitled to paid time off and
holiday pay in accordance with Playa Resorts policies in effect from time to
time, and to participate in such life, health and disability insurance, pension,
deferred compensation and incentive plans, stock options and awards, performance
bonuses and other benefits as Playa Resorts extends, as a matter of policy, to
senior executive employees of Playa Resorts.

(d)    Reimbursement of Business Expenses. Playa Resorts shall reimburse
Mr. Wardinski for all reasonable travel, entertainment and other expenses
incurred or paid by Mr. Wardinski in connection with, or related to, the
performance of his duties, responsibilities or services to Playa Resorts and the
other Playa Affiliates under this Agreement in accordance with the reimbursement
policy and procedure then adopted, from time to time, by Playa Resorts and upon
presentation by Mr. Wardinski of reasonable documentation, expense statements,
vouchers and such other supporting information as Playa Resorts may reasonably
request.

 

3



--------------------------------------------------------------------------------

5.

Termination

(a)    Termination by Playa Resorts for Cause. Playa Resorts may terminate
Mr. Wardinski’s employment under this Agreement at any time for Cause upon
written notice. For purposes of this Agreement, “Cause” for termination shall
mean any of the following: (i) the conviction of Mr. Wardinski of, or the entry
of a plea of guilty, first offender probation before judgment or nolo contendere
by Mr. Wardinski to, any felony or any other crime involving dishonesty;
(ii) fraud, misappropriation, embezzlement, or breach of fiduciary duty by
Mr. Wardinski with respect to Playa Resorts or any of the Playa Affiliates;
(iii) Mr. Wardinski’s willful failure, bad faith, or gross negligence in the
performance of his assigned duties for Playa Resorts or any Playa Affiliate
following Mr. Wardinski’s receipt of written notice of such willful failure, bad
faith, or gross negligence; (iv) Mr. Wardinski’s failure to follow reasonable
and lawful directives of Playa Resorts or the other applicable Playa Affiliates
following Mr. Wardinski’s receipt of written notice of such failure; (v) any act
or omission of Mr. Wardinski that that the Playa Resorts Board reasonably
determines to be likely to have a material adverse impact on Playa Resorts’ or
any Playa Affiliate’s business or reputation for honesty and fair dealing; other
than an act or failure to act by Mr. Wardinski acting reasonably, in good faith
and without reason to believe that such act or failure to act would adversely
impact Playa Resorts’ or any Playa Affiliate’s business or reputation for
honesty and fair dealing; or (vi) the breach by Mr. Wardinski of any material
term of this Agreement following Mr. Wardinski’s receipt of written notice of
such breach. Playa Resorts shall provide Mr. Wardinski a period of thirty
(30) days following receipt of any written Cause notification in order to allow
Mr. Wardinski the opportunity to effectuate a cure of the acts or omissions that
form the basis for the determination, but only to the extent such acts or
omissions are capable of cure.

(b)    Termination by Playa Resorts without Cause. Upon giving Mr. Wardinski
sixty (60) days’ written notice, Playa Resorts may terminate this Agreement at
any time without Cause, which for avoidance of doubt, shall include termination
of Mr. Wardinski from any of his Playa Appointments. At Playa Resorts’ sole and
absolute discretion, it may substitute sixty (60) days’ salary in lieu of
notice. Any salary paid to Mr. Wardinski by Playa Resorts in lieu of notice
shall not be offset against any entitlement Mr. Wardinski may have to the
Severance Payment pursuant to Section 6(c)(i) below.

(c)    Termination by Mr. Wardinski for Good Reason. Mr. Wardinski may terminate
his employment with Playa Resorts under this Agreement at any time for Good
Reason, upon sixty (60) days’ written notice by Mr. Wardinski to Playa Resorts.
Mr. Wardinski may not terminate this Agreement for Good Reason hereunder unless
and until he has provided Playa Resorts with written notice of the action which
Mr. Wardinski contends to be Good Reason (which notice must specify that such
action constitutes the basis for a “Good Reason” resignation hereunder), such
written notice is provided within sixty (60) days of the occurrence of the event
which Mr. Wardinski contends to be Good Reason and Playa Resorts has failed to
reasonably remedy such action within thirty (30) days of receiving such written
notice. For purposes of this Agreement, “Good Reason” for termination shall mean
any of the following: (i) the assignment to Mr. Wardinski of substantial duties
or responsibilities materially inconsistent with Mr. Wardinski’s position at
Playa Resorts or, to the extent Mr. Wardinski is a senior executive of a Playa
Affiliate, his responsibilities are inconsistent with those of a senior
executive of such other Playa Affiliate or any other action by Playa Resorts
which results in a substantial diminution of Mr. Wardinski’s duties or
responsibilities as a senior executive of Playa Resorts (for the avoidance of
doubt, if Mr. Wardinski is removed as a director or senior executive of any
Playa Affiliate, such removal or resignation shall not constitute a basis for a
resignation or termination of this Agreement by Mr. Wardinski for Good Reason);
(ii) Playa

 

4



--------------------------------------------------------------------------------

Resorts’ failure to pay Mr. Wardinski any Base Salary or other compensation to
which he is entitled for a period of three (3) business days; (iii) a material
reduction in Mr. Wardinski’s Base Salary; or (iv) a breach of any material term
of this Agreement by Playa Resorts or Playa pursuant to Section 12 below.

(d)    Mr. Wardinski’s Death or Disability. Mr. Wardinski’s employment with
Playa Resorts shall terminate immediately upon his death or, upon written notice
as set forth below, his Disability. As used in this Agreement, “Disability”
shall mean such permanent physical or mental impairment as would render
Mr. Wardinski unable to perform his duties under this Agreement for more than
one hundred eighty (180) days. If the Employment Period is terminated by reason
of Mr. Wardinski’s Disability, either party shall give thirty (30) days’ advance
written notice to that effect to the other. This Section 5(d) is intended to be
interpreted and applied consistent with any laws, statutes, regulations, and
ordinances prohibiting discrimination, harassment, or retaliation on the basis
of a disability.

(e)    Termination by Mr. Wardinski without Good Reason. Mr. Wardinski may
terminate his employment under this Agreement at any time without Good Reason
upon giving Playa Resorts sixty (60) days’ written notice.

(f)    Non-Renewal or End of Employment Period. Either Mr. Wardinski or Playa
Resorts may cause the Employment Period to terminate on December 31, 2023 by
delivering a Non-Renewal Notice to the other in accordance with Section 1 above.
If a Non-Renewal Notice is not so delivered, then the Employment Period shall
automatically terminate on December 31, 2024 (unless terminated earlier as
provided herein).

6.    Effect of Termination

(a)    General. Regardless of the reason for any termination of this Agreement
(other than terminations due to Mr. Wardinski’s death or Disability, which are
covered by Sections 6(e)(i) and (ii) below, respectively), Mr. Wardinski shall
be entitled to receive each of the following: (i) payment of any unpaid portion
of his Base Salary through the effective date of termination; (ii) reimbursement
for any outstanding reasonable business expense he has incurred in performing
his duties hereunder in accordance with Section 4(d) above; (iii) continued
insurance benefits to the extent required by law; and (iv) payment of any fully
vested but unpaid rights as required by the terms of any bonus or other
incentive pay plan, or any other employee benefit plan or program of Playa
Resorts or a Playa Affiliate.

(b)    Termination by Playa Resorts for Cause. If Playa Resorts terminates
Mr. Wardinski’s employment for Cause, Mr. Wardinski shall have no rights or
claims under this Agreement against Playa Resorts or any of the Playa Affiliates
or their officers, directors, employees, or equity holders, with respect to such
termination of employment or termination of any other position then held by
Mr. Wardinski with any of the Playa Affiliates, except only to receive the
payments and benefits described in Section 6(a) above.

(c)    Termination by Playa Resorts without Cause or by Mr. Wardinski for Good
Reason. If Playa Resorts terminates this Agreement without Cause pursuant to
Section 5(b) above, or Mr. Wardinski terminates this Agreement for Good Reason
pursuant to Section 5(c) above during the Employment Period, then Mr. Wardinski
shall only be entitled to receive, and Playa Resorts shall pay, in addition to
the items referenced in Section 6(a) above, the following:

(i)    An aggregate amount equal to two (2) times his Base Salary at the rate in
effect on his last day of employment (the “Severance Payment”). The Severance
Payment shall be paid in twenty-four (24) equal monthly installments commencing
after Mr. Wardinski’s termination of employment, subject to all legally required
payroll deductions and withholdings. The twenty-four (24)-month period during
which Severance Payments shall be tendered is the “Severance Payment Period.”

 

5



--------------------------------------------------------------------------------

(ii)    To help defray Mr. Wardinski’s costs of procuring health insurance
coverage (including COBRA), Playa Resorts shall pay Mr. Wardinski an additional
monthly amount of One Thousand Five Hundred Dollars ($1,500.00) (the “Additional
Amount”) with each Severance Payment installment during the Severance Payment
Period to be paid to Mr. Wardinski under Section 6(c)(i) above; provided,
however, that Mr. Wardinski shall promptly notify Playa Resorts if he becomes
eligible to obtain insurance coverage under another group insurance plan at
which time payment of the Additional Amount to Mr. Wardinski shall cease. In no
event shall payment of the Additional Amount to Mr. Wardinski extend beyond the
Severance Payment Period.

(iii)    A pro-rata share of any Discretionary Annual Bonus which Mr. Wardinski
otherwise would have been entitled under Section 4(b)(i) above for the calendar
year in which his employment terminates without Cause or for Good Reason, with
such discretionary amount determined by the Playa Board in good faith and
prorated based on the number of days Mr. Wardinski is employed in the year of
termination. Such pro-rated bonus shall be paid to Mr. Wardinski within sixty
(60) days following the later of the end of the calendar year in which such
termination occurs and the date the financial results of such year are accepted
by the Playa Board (but in all events within the year following the year of
termination) and in no event shall any discretionary amount be determined in a
manner different than such amounts are determined for still-employed senior
executives of Playa Resorts.

(d)    Termination by Mr. Wardinski without Good Reason. If Mr. Wardinski
terminates this Agreement without Good Reason, Mr. Wardinski shall only be
entitled to receive the payments and benefits described in Section 6(a) above
plus the amount equal to two (2) monthly installments of the Additional Amount
within forty-five (45) days after the date of termination of this Agreement.

(e)    Termination upon Death or Disability

(i)    If Mr. Wardinski’s employment terminates in the event of his death,
Mr. Wardinski’s estate shall be entitled to receive (a) payment of any unpaid
portion of his Base Salary through the date of his death, (b) payment of any
fully vested but unpaid rights as required by the terms of any bonus or other
incentive pay plan or any other employee benefit plan or program of Playa
Resorts or the Playa Affiliates and (c) a pro-rata share of any Discretionary
Annual Bonus to which he otherwise would have been entitled under
Section 4(b)(i) above for the calendar year in which his death occurs at no less
than the target bonus percentage, paid at the time discretionary annual bonuses
are paid to still-employed executives of Playa Resorts. Further, Playa Resorts
shall pay the Additional Amount for a period of twelve (12) months following his
date of death. Mr. Wardinski’s estate shall not be entitled to receive any
severance pay or benefits or other amounts for termination due to his death
other than as provided in this Section 6(e)(i); and

 

6



--------------------------------------------------------------------------------

(ii)    In the event Mr. Wardinski’s employment terminates due to his
Disability, he shall be entitled to receive his Base Salary through the date he
is terminated due to his Disability. Mr. Wardinski also shall be entitled to
receive a pro-rata share of any Discretionary Annual Bonus to which he otherwise
would have been entitled under Section 4(b)(i) above for the calendar year in
which his employment terminates due to his Disability, paid at the time
discretionary annual bonuses are paid to still-employed executives of Playa
Resorts. Further, Playa Resorts shall pay the Additional Amount for a period of
twelve (12) months following the date of termination of his employment;
provided, however, that if such insurance coverage becomes available under
another group insurance plan during the twelve (12)-month period, payment of the
Additional Amount shall cease. Mr. Wardinski shall receive no severance pay or
benefits for termination due to his Disability other than as provided in this
Section 6(e)(ii).

(f)    Non-Renewal or End of Employment Period. If either Mr. Wardinski or Playa
Resorts causes the Employment Period to end on December 31, 2023 by delivering a
Non-Renewal Notice to the other in accordance with Section 1 above, or if the
Employment Period automatically terminates on December 31, 2024, then
Mr. Wardinski shall only be entitled to receive the items referenced in
Section 6(a) above. In the event the Employment Period ends due to Non-Renewal
or the End of the Employment Period, then Mr. Wardinski shall be bound by the
Noncompetition provisions in Section 8 below for a period of six (6) months.
Mr. Wardinski shall receive six (6) months of Base Salary payable in six
(6) equal monthly installments subject to his execution without revocation of
the Separation Agreement in connection with a separation pursuant to this
Section 6(f) within thirty (30) days (or such longer period to the extent
required by applicable law) following Mr. Wardinski’s termination

(g)    Termination following Change in Control. If a Change in Control (as
defined below) occurs during the Employment Period, the following provisions
shall apply:

(i)    Termination without Cause or for Good Reason. If Playa Resorts terminates
Mr. Wardinski’s employment without Cause or Mr. Wardinski terminates his
employment for Good Reason within two (2) years following a Change in Control,
the termination shall be treated as a termination pursuant to Section 6(c)
above; provided, however, that the Severance Payment shall be increased to 2.99
times Mr. Wardinski’s Base Salary.

(ii)     Termination within 60 Days following Change in Control or Partial
Change in Control. If Mr. Wardinski terminates his employment without Good
Reason within sixty (60) days following a Change in Control or Partial Change in
Control, the termination shall be treated as a termination pursuant to
Section 6(c) above; provided, however, that (A) the Severance Payment shall be
limited to three (3) months of Mr. Wardinski’s Base Salary, (B) no Additional
Amounts or pro-rata Discretionary Annual Bonus shall be due and (C) the
Restricted Period (for purposes of the restriction on competition described in
Section 8(a) below) shall be limited to three (3) months.

For purposes of this Agreement, a “Change in Control” means a (i) Change in
Ownership of Playa, (ii) Change in Ownership of Assets of Playa, or (iii) a
Change in Effective Control of Playa, as described herein and construed in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

(A)    A “Change in Ownership of Playa” shall occur on the date that any Person
acquires, or Persons Acting as a Group acquire, ownership of the

 

7



--------------------------------------------------------------------------------

equity interests of Playa that, together with the stock held by such Person or
Group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the equity interests of Playa. However, if any Person
is, or Persons Acting as a Group are, considered to own more than fifty percent
(50%) of the total fair market value or total voting power of the equity
interests of Playa, the acquisition of additional stock by the same Person or
Persons Acting as a Group is not considered to cause a Change in Ownership of
Playa. An increase in the percentage of equity interests owned by any Person, or
Persons Acting as a Group, as a result of a transaction in which Playa acquires
its equity interests in exchange for property shall be treated as an acquisition
of equity interests.

(B)    A “Change in the Ownership of Assets of Playa” shall occur on the date
that any Person acquires, or Persons Acting as a Group acquire (or has or have
acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such Person or Persons) assets from Playa that have a
total gross fair market value equal to or more than eighty-five percent (85%) of
the total gross fair market value of all of the assets of Playa immediately
before such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets of Playa, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

(C)    A “Change in Effective Control of Playa” shall occur on the date more
than fifty percent (50%) of the members of the Playa Board are replaced during
any twelve (12)-month period by directors whose appointment or election is not
endorsed by a majority of the existing members of the Playa Board.

The following rules of construction apply in interpreting the definition of
Change in Control:

(A)    A “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended,
other than employee benefit plans sponsored or maintained by Playa and by
entities controlled by Playa or an underwriter of the equity interests of Playa
in a registered public offering.

(B)    Persons shall be considered to be “Persons Acting as a Group (or a
Group)” if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock or similar business transaction
with Playa. If a Person owns equity interests in both Playa and the other
corporation that enters into a merger, consolidation, purchase or acquisition of
stock or similar business transaction, such holder is considered to be acting as
a Group with other holders only with respect to the ownership in the entity
giving rise to the change and not with respect to the ownership interest in
Playa. Persons shall not be considered to be acting as a Group solely because
they purchase assets of the same entity at the same time or purchase or own
stock of the same corporation at the same time, or as a result of the same
public offering.

(C)    For purposes of this definition, fair market value shall be determined by
the Playa Board.

(D)    A Change in Control shall not include a transfer to a related person as
described in Code Section 409A.

 

8



--------------------------------------------------------------------------------

(E)    For purposes of this definition, Code Section 318(a) applies to determine
ownership. Equity underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
For purposes of the preceding sentence, however, if a vested option is
exercisable for equity that is not substantially vested (as defined by Treasury
Regulation §§1.83-3(b) and (j)), the equity underlying the option is not treated
as owned by the individual who holds the option.

(F)    An initial public offering of Playa securities shall not constitute a
Change in Control under this Agreement.

(h)    Separation Agreement Required for Severance Payments. No post-employment
payments by Playa Resorts relating to termination of employment under the
provisions of Section 6(c), (d), (e), or (g) above shall commence until
Mr. Wardinski executes and delivers a Separation and General Release Agreement
(the “Separation Agreement”) in the form of attached Exhibit A in all material
respects and any applicable revocation period with respect to such release has
expired, all of which must occur by no later than the sixtieth (60th) day
following the termination of Mr. Wardinski’s employment.

(i)    Payments upon Separation. Notwithstanding any contrary payment provisions
of this Section 6, all payments in connection with a separation from service
under this Agreement shall be made as of the latest of the following dates:
(i) the sixtieth (60th) day following the termination of Mr. Wardinski’s
employment and his delivery without revocation of the executed Separation
Agreement; (ii) to the extent required under Section 11(b) below, the first
business day that is six (6) months following Mr. Wardinski’s separation from
service; or (iii) the payment date required under the terms of any deferred
compensation plan subject to the requirements of Code Section 409A. Amounts
otherwise payable prior to these dates shall be delayed pursuant to this
provision. Mr. Wardinski shall not retain the ability to elect the tax year of
any payments under the Separation Agreement and to the extent any payment could
be made in one (1) of two (2) tax years, such payment shall be made in the later
tax year. All payments under this Agreement shall be subject to all applicable
federal, state, and local tax withholding.

(j)    Cooperation. Following the Employment Period, Mr. Wardinski shall assist
and cooperate with Playa Resorts and the Playa Affiliates in the orderly
transition of work to others if so requested by Playa Resorts or the Playa
Affiliates. Mr. Wardinski shall cooperate with Playa Resorts and the Playa
Affiliates and be responsive to requests for information by any of them relating
to their respective business matters about which Mr. Wardinski may have
information or knowledge and reasonably assist Playa Resorts and the Playa
Affiliates, as the case may be, with any litigation, threatened litigation or
arbitration proceeding relating to Playa Resorts’ or any Playa Affiliate’s
business as to which business Mr. Wardinski had relevant knowledge, and Playa
Resorts shall reimburse Mr. Wardinski for reasonable costs, including attorneys’
fees and expenses, actually incurred by Mr. Wardinski in connection with such
assistance.

 

7.

Confidentiality

(a)    Definition of Proprietary Information. Mr. Wardinski acknowledges that he
may be furnished or may otherwise receive or have access to confidential
information which relates to Playa Resorts’ or a Playa Affiliate’s past, present
or future business activities, strategies, services or products, research and
development; financial analysis and data; improvements, inventions, processes,
techniques, designs or other technical data; profit margins and other

 

9



--------------------------------------------------------------------------------

financial information; fee arrangements; terms and contents of leases, asset
management agreements and other contracts; tenant and vendor lists or other
compilations for marketing or development; confidential personnel and payroll
information; or other information regarding administrative, management,
financial, marketing, leasing or sales activities of Playa Resorts or any Playa
Affiliates or of a third party which provided proprietary information to either
or both on a confidential basis. All such information, including any materials
or documents containing such information, shall be considered by Playa Resorts,
the Playa Affiliates, and Mr. Wardinski as proprietary and confidential
information of Playa Resorts and the Playa Affiliates (the “Proprietary
Information”).

(b)    Exclusions. Notwithstanding the foregoing, Proprietary Information shall
not include (i) information disseminated by Playa Resorts or Playa Affiliates on
a non-confidential basis to third parties in the ordinary course of business;
(ii) information in the public domain not as a result of a breach of any duty by
Mr. Wardinski or any other person; or (iii) information that Playa Resorts or
Playa Affiliates, as the case may be, does not consider confidential.

(c)    Obligations. Both during the Employment Period and after termination of
his employment for any reason, including expiration of the Employment Period
(the “Nondisclosure Restricted Period”), Mr. Wardinski shall preserve and
protect the confidentiality of the Proprietary Information and all physical
forms thereof, whether disclosed to him before this Agreement is signed or
afterward. In addition, Mr. Wardinski shall not (i) disclose or disseminate the
Proprietary Information to any third party, including employees of Playa Resorts
or Playa Affiliates without a legitimate business need to know; (ii) remove the
Proprietary Information from Playa Resorts’ or any of the Playa Affiliate’s
premises without a valid business purpose; or (iii) use the Proprietary
Information for his own benefit or for the benefit of any third party, in each
of the foregoing cases during the Nondisclosure Restricted Period.

(d)    Notice of Immunity under the Economic Espionage Act of 1996, as amended
by the Defend Trade Secrets Act of 2016 (“DTSA”)

(i)    Notwithstanding any other provision of this Agreement, Mr. Wardinski
shall not be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade secret that:

(A)    is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or

(B)    is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.

(ii)    Notwithstanding any other provision of this Agreement, if Mr. Wardinski
files a lawsuit for retaliation by Playa Resorts for reporting a suspected
violation of law, Mr. Wardinski may disclose the Playa Resorts’ trade secrets to
Mr. Wardinski’s attorney and use the trade secret information in the court
proceeding if Mr. Wardinski:

(A)    files any document containing the trade secret under seal; and

(B)    does not disclose the trade secret, except pursuant to court order.

 

10



--------------------------------------------------------------------------------

(e)    Communications with Government Agencies. Nothing in this Agreement or any
other agreement between Playa Resorts and Mr. Wardinski or any policy of Playa
Resorts:

(i)    prohibits Mr. Wardinski from communicating with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Health and Safety Administration, the Securities and Exchange Commission, or any
other government agency (each a “Government Agency”) about a potential violation
of the law;

(ii)    limits Mr. Wardinski’s ability, without notice to or approval from Playa
Resorts:

(A) to file a charge or complaint with a Government Agency;

(B) to participate in an investigation or proceeding conducted by a Government
Agency; or

(C) to provide information or documents to a Government Agency in connection
with an investigation or proceeding.

(iii)    restricts Mr. Wardinski’s right to receive a reward or incentive for
information provided to a Government Agency.

(f)    Return of Proprietary Information. Mr. Wardinski acknowledges that all
the Proprietary Information pre-existing, used or generated during the course of
his employment by Playa Resorts is the property of Playa Resorts and the Playa
Affiliates, as the case may be, and Mr. Wardinski holds and uses such as a
trustee for Playa Resorts or the Playa Affiliates and subject to Playa Resorts’
and the Playa Affiliates’ sole control. Mr. Wardinski shall deliver to Playa
Resorts or the Playa Affiliates, as applicable, all documents and other
tangibles (including diskettes and other storage media) containing the
Proprietary Information (x) at any time upon request by the Playa Resorts Board
or the applicable Playa Affiliate during his Employment Period and
(y) immediately upon termination of the Employment Period.

 

8.

Noncompetition

The following definitions shall apply for the purpose of this Section 8:

(i)    “Competing Business” shall mean (a) acting as an owner or a lessee of
hotels, convention facilities, conference centers or similar facilities;
(b) asset or operational management for hotels, convention facilities,
conference centers or similar facilities, or (c) any other business that Playa
Resorts or Playa Affiliates conducts or contemplates under such business plans
as of the date of termination of the Employment Period. Notwithstanding any
provision to the contrary in this Agreement, Competing Business shall exclude:
Mr. Wardinski’s ownership of five percent (5%) or less of the outstanding stock
of any publicly traded corporation or other entity; or of an equity interest in
any other entity approved by the Playa Resorts Board and listed on Exhibit B
hereto; or Mr. Wardinski’s service on the Board of Directors of any Playa
Affiliate.

 

11



--------------------------------------------------------------------------------

(ii)    “Customer” shall mean any hotel, conference center, lodging business, or
real estate investment trust with which Playa Resorts or Playa Affiliates has an
existing lease, sublease, or management contract.

(iii)    “Prospective Customer” shall mean any person or entity to whom
Mr. Wardinski or Playa Resorts or any of the Playa Affiliates sent or delivered
a written sales or servicing proposal, quote or contract, or with whom
Mr. Wardinski or Playa Resorts or any of the Playa Affiliates had business
contact for the purpose of developing that person or entity into a customer of
Playa Resorts or a Playa Affiliate.

(iv)    “Restricted Area” shall mean within Mexico, the Dominican Republic and
any other geographic area included in Playa Resorts’ and any Playa Affiliate’s
business plans during the Employment Period.

(v)    “Restricted Period” shall mean the Employment Period and a period of
eighteen (18) months (six (6) months in the case of a non-renewal or expiration
pursuant to Section 6(f) above or twelve (12) months following a Change in
Control pursuant to Section 6(g)(i) above, and three (3) months following a
Change in Control termination pursuant to Section 6(g)(ii) above) following the
expiration, resignation or termination of Mr. Wardinski’s employment.

(vi)    “Solicit” shall mean to knowingly solicit, call upon, or initiate
communications or contacts with a person or entity for the purpose of developing
or continuing a business relationship.

(a)    Restriction on Competition. During the Restricted Period, Mr. Wardinski
shall not engage, directly or indirectly, either individually or through another
person or entity, whether as an owner, employee, consultant, partner, principal,
agent, representative, stockholder or otherwise, of, in, to or for any Competing
Business in the Restricted Area; provided, however, that Mr. Wardinski may own
less than five percent (5%) of the outstanding stock of any publicly traded
corporation that engages in a Competing Business

(b)    Non-Solicitation of Customers. During the Restricted Period,
Mr. Wardinski shall not Solicit, directly or indirectly, on his own behalf or on
behalf of any other person(s), any Customer or Prospective Customer of Playa
Resorts or any of the Playa Affiliates for any line of business that Playa
Resorts or Playa Affiliates conducts or plans to conduct as of the date of
Mr. Wardinski’s termination of employment for the purpose of conducting,
marketing or providing for a Competing Business.

(c)    Non-Solicitation of Employees. During the Restricted Period,
Mr. Wardinski shall not, directly or indirectly, Solicit or employ or cause any
business, other than an affiliate of Playa Resorts or Playa, to Solicit or
employ any person who is then or was at any time during the two (2)-year period
prior to Mr. Wardinski’s termination as an employee of Playa Resorts or any of
the Playa Affiliates and who is at the time of such employee’s separation from
Playa Resorts or Playa Affiliates, a director, vice president, senior vice
president, executive vice president or similar position of Playa Resorts or any
of the Playa Affiliates, except to the extent that such action is undertaken in
the ordinary course of hiring practices (e.g., an employment solicitation that
is transmitted generally to the public or in the industry, rather than one that
is targeted directly to any such Playa Resorts or Playa Affiliates’ employee).

 

12



--------------------------------------------------------------------------------

(d)    Acknowledgement. Mr. Wardinski acknowledges that he will acquire much
Proprietary Information concerning the past, present and future business of
Playa Resorts and the Playa Affiliates as the result of his employment with
Playa Resorts, as well as access to the relationships between Playa Resorts, and
the Playa Affiliates and their respective clients and employees. Mr. Wardinski
further acknowledges that the business of Playa Resorts and the Playa Affiliates
is very competitive and that competition by him in that business during the
Employment Period and the Restricted Period would severely injure Playa Resorts
and the Playa Affiliates, as the case may. Mr. Wardinski understands that the
restrictions contained in this Section 8 are reasonable and are required for
Playa Resorts’ and the Playa Affiliates’ legitimate protection, and do not
unduly limit his ability to earn a livelihood.

(e)    Severability. If any court determines that any provision of this
Section 8 is invalid or unenforceable, the remainder of this Section 8 shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. In addition, if any court or arbitrator construes any portion
of this Section 8 to be unenforceable because of the duration of such provision
or the area covered thereby, such court shall have the power to reduce the
duration or area of such provision and, in its reduced form, such provision
shall then be enforceable and shall be enforced. This Section 8, as so amended,
shall be valid and binding as though any invalid or unenforceable provision had
not been included herein.

(f)    Breach of Restrictive Covenants. Notwithstanding any arbitration
provisions contained in this Agreement, Playa Resorts and the Playa Affiliates
shall have the right and remedy to have the provisions of this Section 8
specifically enforced by a court of competent jurisdiction without any
requirement to first seek a remedy through arbitration, including by temporary
or permanent injunction, it being acknowledged and agreed that any such
violation may cause irreparable injury to the Company and that money damages
will not provide an adequate remedy to Playa Resorts. The Company shall also
have the right to seek damages for any breach of this Section 8.

(g)    Successors and Assigns. Playa Resorts and its successors and assigns may
enforce these restrictive covenants.

 

9.

Mr. Wardinski Representations

Mr. Wardinski represents and warrants to Playa Resorts that he is aware of the
essential functions of his position set forth in Section 2 above, and that he is
able to perform all of the essential functions of CEO and the Playa Appointments
with or without a reasonable accommodation under the law. Further, except as
otherwise identified in this Agreement, Mr. Wardinski is not now under any
obligation of a contractual or other nature to any person, business or other
entity which is inconsistent or in conflict with this Agreement or which would
prevent him from performing his obligations under this Agreement.

 

10.

Arbitration

(a)    Jury Trial Waiver, Arbitration. ALL ISSUES, MATTERS AND DISPUTES BETWEEN
THE PARTIES REGARDING THE PARTIES’ EMPLOYMENT RELATIONSHIP OR TERMINATION OF
THAT RELATIONSHIP, INCLUDING THIS AGREEMENT OR ANY BREACH OF THIS AGREEMENT,
SHALL BE SUBMITTED TO AND DECIDED BY BINDING ARBITRATION IN FAIRFAX, VA.
Mr. Wardinski agrees, on behalf of Mr. Wardinski and his agents or assigns that,
except as otherwise provided in this paragraph, all potentially litigable claims
or controversies arising out of this Agreement, Mr. Wardinski’s employment with
Playa

 

13



--------------------------------------------------------------------------------

Resorts, or the termination of that employment, shall be submitted to final and
binding arbitration pursuant to the Federal Arbitration Act. Said arbitration
will be conducted before a mutually acceptable arbitrator with JAMS and in
accordance with JAMS’ Commercial Arbitration Rules and Mediation Procedures. If
the Parties cannot agree upon an arbitrator, the claim or controversy shall be
arbitrated by a single arbitrator selected in accordance with the applicable
JAMS rules. This Agreement to arbitrate covers all grievances, disputes, claims,
or causes of action that otherwise could be brought in a federal, state, or
local court or agency under applicable federal, state, or local laws, arising
out of or relating to Mr. Wardinski’s employment with Playa Resorts and the
termination thereof, including claims Mr. Wardinski may have against Playa
Resorts or against its officers, directors, supervisors, managers, employees, or
agents in their capacity as such or otherwise, or that Playa Resorts may have
against Mr. Wardinski. The claims covered by this Agreement include, but are not
limited to, claims for breach of any contract or covenant (express or implied),
tort claims, claims for wages, or other compensation due, claims for wrongful
termination (constructive or actual), claims for whistle blowing, claims for
discrimination or harassment (including, but not limited to, harassment or
discrimination based on race, age, color, sex, gender, national origin, alienage
or citizenship status, creed, religion, marital status, partnership status,
military status, predisposing genetic characteristics, medical condition,
psychological condition, mental condition, criminal accusations and convictions,
disability, sexual orientation, or any other trait or characteristic protected
by federal, state, or local law), and claims for violation of any federal,
state, local, or other governmental law, statute, regulation, or ordinance.
Neither Playa Resorts nor Mr. Wardinski may pursue or participate in any claim
against the other (i) as a class action or collective action; (ii) in a
representative capacity on behalf of other persons or entities who are claimed
to be similarly situated; (iii) in the capacity of a class member in any action,
proceeding or arbitration against any party to this agreement; or (iv) absent
the written consent of all parties, on a consolidated basis. Arbitration shall
be brought solely on an individual basis and not on a class, group, collective,
or representative basis, and the arbitrator in any arbitration under this
Agreement has no power or authority to conduct the arbitration as a class or
collective action or in a representative capacity. The arbitrator has the
authority to award any type of relief or damages that could otherwise be awarded
by a judge or jury to Mr. Wardinski or Playa Resorts in their individual
capacities. The arbitrator shall not, however, modify or disregard any provision
of this Agreement. ARBITRATION AS PROVIDED IN THIS AGREEMENT SHALL BE THE
EXCLUSIVE AND BINDING REMEDY AND WILL BE USED INSTEAD OF ANY COURT ACTION OR
JURY TRIAL, WHICH IS HEREBY EXPRESSLY WAIVED; PROVIDED, HOWEVER, THAT THIS
PROVISION TO ARBITRATE SHALL NOT APPLY TO ANY CLAIM FOR BREACH OF THE
RESTRICTIVE COVENANTS, AS SET FORTH ABOVE IN SECTIONS 7 AND 8, INCLUDING ANY
REQUEST FOR INJUNCTIVE RELIEF TO ENFORCE COMPLIANCE WITH THE TERMS OF SECTIONS 7
AND 8. EITHER PARTY MUST PROCEED EXCLUSIVELY IN COURT TO ENFORCE THE
REQUIREMENTS OF SECTIONS 7 AND 8. Each Party shall be responsible for its or his
own costs incurred in such arbitration and in enforcing any arbitration award,
including attorneys’ fees and expenses. Mr. Wardinski hereby consents to
personal jurisdiction and exclusive venue in the United States District Court
for the Eastern District of Virginia, if such Court can exercise jurisdiction
over the matter for any action brought by Playa Resorts seeking injunctive
relief. In the event the foregoing Court lacks jurisdiction, Mr. Wardinski
consents to personal jurisdiction and exclusive venue in the courts of Fairfax
County, Virginia. ALL CLAIMS CONCERNING THIS AGREEMENT FOR INJUNCTIVE RELIEF
SHALL BE TRIED BY A JUDGE IN A NON-JURY TRIAL.

 

14



--------------------------------------------------------------------------------

11.

Miscellaneous

(a)    Parachute Payments. In the event that (i) any severance payment,
insurance benefits, accelerated vesting, pro-rated bonus or other benefit
payable to Mr. Wardinski shall constitute a “parachute payment” within the
meaning of Code Section 280G (“Parachute Payment”) and be subject to the excise
tax imposed by Code Section 4999 (the “Excise Tax”), and (ii) if the payments to
Mr. Wardinski were reduced to the minimum extent necessary so that such payments
did not constitute Parachute Payments, the net benefits retained by
Mr. Wardinski after the deduction of any federal, state or local income taxes
would be greater than the net benefits retained by Mr. Wardinski if there was no
such reduction after the deduction of Excise Tax and any federal, state or local
income taxes, then such payments shall be so reduced. Such reduction shall be
accomplished in any manner deemed appropriate by Playa Resorts after
consultation with Mr. Wardinski. For purposes of making the foregoing
determination: (1) Parachute Payments provided under arrangements with
Mr. Wardinski other than this Agreement, if any, shall be taken into account in
determining the total amount of Parachute Payments received by Mr. Wardinski so
that the amount of Parachute Payments that are attributable to provisions of
this Agreement is maximized; and (2) Mr. Wardinski shall be deemed to pay
federal, state and local income taxes at the highest marginal rate of taxation
for Mr. Wardinski’s taxable year in which the Parachute Payments are includable
in Mr. Wardinski’s income for purposes of federal, state and local income
taxation. The determination of whether the Excise Tax is payable, and the amount
of any reduction necessary to make the Excise Tax not payable, as well as
whether such a reduction would result in greater after-tax benefits to
Mr. Wardinski, shall be made in writing in good faith by a nationally-recognized
independent certified public accounting firm approved by Playa Resorts and
Mr. Wardinski, such approval not to be unreasonably withheld (the “Accounting
Firm”). For purposes of making the calculations required by this Section 11(a),
to the extent not otherwise specified herein, reasonable assumptions and
approximations may be made with respect to applicable taxes and reasonable, good
faith interpretations of the Code may be relied upon. Playa Resorts and
Mr. Wardinski shall furnish such information and documents as may be reasonably
requested in connection with the performance of the calculations under this
Section 11(a). Playa Resorts shall bear all costs incurred in connection with
the performance of the calculations contemplated by this Section 11(a).

(b)    Section 409A Compliance. Notwithstanding anything to the contrary in this
Agreement, in-kind benefits and reimbursements provided under this Agreement
shall be provided in accordance with the requirements of Treasury Regulation
Section 1.409A-3(i)(1)(iv), such that any in-kind benefits and reimbursements
provided under this Agreement during any calendar year shall not affect in-kind
benefits or reimbursements to be provided in any other calendar year, other than
an arrangement providing for the reimbursement of medical expenses referred to
in Code Section 105(b), and any in-kind benefits and reimbursements shall not be
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary in this Agreement, reimbursement requests must be timely
submitted by Mr. Wardinski and, if timely submitted, reimbursement payments
shall be promptly made to Mr. Wardinski following such submission, but in no
event later than December 31st of the calendar year following the calendar year
in which the expense was incurred. In no event shall Mr. Wardinski be entitled
to any reimbursement payments after December 31st of the calendar year following
the calendar year in which the expense was incurred.

Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, amounts payable to Mr. Wardinski pursuant to
the severance pay provisions of Section 6 above and the parachute payment
provisions of

 

15



--------------------------------------------------------------------------------

Section 11(a) above are intended to be exempt from treatment as nonqualified
deferred compensation under Code Section 409A to the maximum extent permitted by
the Code and applicable Treasury Regulations, including exemptions under
Treasury Regulation Section 1.409A-1(b)(9) (separation pay plans) or Treasury
Regulation Section 1.409A-1(b)(4) (short-term deferrals). If Mr. Wardinski is
treated as a “specified employee” (as determined by the Playa Resorts in its
discretion in accordance with applicable regulations under Code Section 409A) at
the time of his separation from service (within the meaning of Code
Section 409A) from Playa Resorts and each employer treated as a single employer
with Playa Resorts under Code Section 414(b) or (c) (provided that in applying
such Sections and in accordance with the rules of Treasury Regulations
Section 1.409A-1(h)(3), the language “at least 50 percent” shall be used instead
of “at least 80 percent”) and if any amounts of nonqualified deferred
compensation (within the meaning of Code Section 409A) are payable under this
Agreement by reason of Mr. Wardinski’s separation from service, then payment of
the amounts so treated as nonqualified deferred compensation which would
otherwise be payable during the six (6)-month period following Mr. Wardinski’s
separation from service shall be delayed until the earlier of (i) the first
business day which is at least six (6) months and one (1) day following the date
of such separation from service, (ii) the death of Mr. Wardinski, or (iii) such
earlier date on which payment is permitted under Code Section 409A(a)(2)(B), and
such payment shall be increased for delayed payment based on a crediting rate of
the applicable federal short-term rate under Code Section 1274(d) (as determined
on the date(s) payment(s) would have otherwise been made) from the date
payment(s) would have otherwise been made without regard to this provision and
the date payment is actually made. Any series of payments due under this
Agreement, other than a payment which is a life annuity, shall for all purposes
of Code Section 409A be treated as a series of separate payments and not as a
single payment. If any amount otherwise payable under this Agreement by reason
of a termination of employment from Playa Resorts is treated as nonqualified
deferred compensation (within the meaning of Code Section 409A), then instead of
making such payment upon occurrence of the termination of employment, such
payment shall be made at such time as Mr. Wardinski has a separation from
service (within the meaning of Code Section 409A) from Playa Resorts and each
employer treated as a single employer with Playa Resorts, as determined above.

(c)    Notices. All notices required or permitted under this Agreement shall be
in writing and shall be deemed effective (i) upon personal delivery, (ii) upon
deposit with the United States Postal Service, by registered or certified mail,
postage prepaid or (iii) in the case of email transmission or delivery by
nationally recognized overnight deliver service, when received, addressed as
follows:

 

  (i)

If to Playa Resorts, to:

Playa Resorts Management, LLC

3950 University Drive

Suite 301

Fairfax, Virginia 22030

Attention: General Counsel

Fax No. 571-529-6091

Email:                             

With a copy to:

Playa Hotels & Resorts, B.V.

 

16



--------------------------------------------------------------------------------

  (ii)

If to Mr. Wardinski, to:

Mr. Bruce D. Wardinski

Address on File

or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.

(d)    Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine, or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

(e)    Entire Agreement. This Agreement and Section 7 of the Prior Employment
Agreement constitute the entire agreement between the Parties and supersedes all
prior agreements and understandings, whether written or oral, relating to the
subject matter of this Agreement. With the exception of Section 7, the Prior
Employment Agreement is declared null and void as of the Effective Date.

(f)    Amendment. This Agreement may be amended or modified only after approval
by the Playa Resorts Board and by a written instrument executed by both Playa
Resorts and Mr. Wardinski.

(g)    Governing Law. This Agreement shall be construed, interpreted, and
enforced in accordance with the laws of the Commonwealth of Virginia, without
regard to its conflicts of laws principles.

(h)    Successors and Assigns; Change in Control. This Agreement shall be
binding upon and inure to the benefit of both parties, and to Playa with respect
to Section 12 below, and each of their successors and assigns, including any
entity with which or into which Playa Resorts or Playa may be merged or which
may succeed to its assets or business or any entity to which Playa Resorts or
Playa may assign its rights and obligations under this Agreement; provided,
however, that the obligations of Mr. Wardinski are personal and shall not be
assigned or delegated by him.

(i)    Waiver. No delays or omission by Playa Resorts, Playa with respect to
Section 12 below, or Mr. Wardinski in exercising any right under this Agreement
shall operate as a waiver of that or any other right. A waiver or consent given
by Playa Resorts, Playa, or Mr. Wardinski on any one (1) occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

(j)    Captions. The captions appearing in this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

(k)    Severability. In case any provision of this Agreement shall be held by a
court or arbitrator with jurisdiction over the parties to this Agreement to be
invalid, illegal or otherwise unenforceable, such provision shall be restated to
reflect as nearly as possible the original intentions of the parties in
accordance with applicable law, and the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

17



--------------------------------------------------------------------------------

(l)    Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one (1) and the same instrument.

(m)    Survival. The provisions of Sections 7 through 11 of this Agreement shall
survive any termination of Mr. Wardinski’s employment.

12.    Playa Appointments.

(a)    Mr. Wardinski’s appointment as Playa CEO and Playa Chairman of the Board
shall continue until terminated as provided herein.

(b)    Mr. Wardinski shall devote such business time, attention, skill, and
effort to the performance of his duties necessary to serve as Playa CEO and
Playa Chairman of the Board. Mr. Wardinski shall report to the Playa Board, who
shall have the final and exclusive authority to direct, control and supervise
the activities of Mr. Wardinski as Playa CEO and Playa Chairman of the Board.
Mr. Wardinski shall perform his duties to the best of his ability, shall adhere
to Playa’s published policies and procedures, and shall use his best efforts to
promote Playa’s interests, reputation, business, and welfare. Mr. Wardinski
shall serve in fiduciary relationship to Playa.

(c)    Playa and Mr. Wardinski shall resolve any disputes relating to this
Agreement pursuant to Section 10 above.

(d)    Notice to Playa under this Agreement shall be to:

Playa Hotels and Resorts B.V.

3950 University Drive

Suite 301

Fairfax, Virginia 22030

Attention: General Counsel

Fax No. 571-529-6091

With a copy to:

Playa Hotels and Resorts B.V.

3950 University Drive

Suite 301

Fairfax, Virginia 22030

Attention: Chief Financial Officer

Email:                 

 

13.

Approvals

The effectiveness of this Agreement is subject to the approval of the Playa
Board. Delivery of this Agreement executed by Playa Resorts and Playa to
Mr. Wardinski shall be deemed conclusive evidence of such approval and upon such
approval this Agreement shall be deemed effective as of the Effective Date.

 

14.

No Other Employment or Compensation

Mr. Wardinski (x) represents and warrants to Playa Resorts and the other Playa
Affiliates that, and (y) agrees that during the Employment Period, (a) he is not
and shall not be a party to

 

18



--------------------------------------------------------------------------------

any employment agreement or directly or indirectly involved in any employment or
consulting arrangement or relationship with Playa Resorts or any other Playa
Affiliate, except for this Agreement and as expressly permitted hereunder, and
(b) he is not and shall not be directly or indirectly receiving any
compensation, fees or payments of any other kind in exchange for any employment,
consulting or other services provided to Playa Resorts or any other Playa
Affiliate, except as provided under this Agreement and as expressly permitted
hereunder.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Agreement
Date.

 

BRUCE D. WARDINSKI:     PLAYA RESORTS MANAGEMENT, LLC /s/ Bruce D.
Wardinski                                                      By:   /s/
Alexander Stadlin            Alexander Stadlin            Its Authorized
Representative

 

    By:   /s/ Ryan Hymel            Ryan Hymel            Its Authorized
Representative

PLAYA HOTELS & RESORTS, B.V., signs below solely (i) for the purpose of
evidencing its agreement to be bound by the terms and conditions of Section 12
of this Agreement and (ii) as conclusive evidence that this Agreement has been
approved by the Playa Board:

 

PLAYA HOTELS & RESORTS, B.V. By:       /s/ Daniel Hirsch Print Name: Daniel
Hirsch Title: Board Member

 

19



--------------------------------------------------------------------------------

Sample Separation Agreement

This Separation Agreement (“Agreement”) is entered as of
________________________, between _______________________ (hereinafter referred
to as “Executive”) and Playa Resorts Management, LLC, a Delaware limited
liability company and Playa Hotel & Resorts, B.V., a Dutch Company, (hereinafter
collectively referred to as the “Company”). Executive and Company collectively
are referred to as the “Parties,” and individually are referred to as a “Party.”

RECITALS

WHEREAS, Executive was employed by Company pursuant to the terms of employment
agreement dated __________________, 2018 (the “Employment Agreement”); and

WHEREAS, Executive’s employment has terminated effective _____________ pursuant
to Section _______ of the Employment Agreement; and

WHEREAS, Executive is entitled to certain post-termination payments contingent
upon his execution of this Agreement; and

NOW, THEREFORE, in consideration of the promises, the performance of the
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

1.    Adoption of Recitals. The Parties hereto adopt the above recitals as being
true and correct, and they are incorporated herein as material parts of this
Agreement.

2.    Severance Benefits.

a.    Provided that Executive signs and returns this Agreement to the Company
without revoking it, and complies with the material terms of this Agreement, the
Company will provide the following Severance Benefits:
____________________________________ pursuant to Section 6__ of the Employment
Agreement.

b.    Payments upon Separation. All payments in connection with a separation
from service under this Agreement shall be made as of the latest of the
following dates: (i) the

 

20



--------------------------------------------------------------------------------

sixtieth (60th) day following the termination of Executive’s employment and his
delivery without revocation of the executed Agreement; (ii) to the extent
required under Section 11(a) of the Employment Agreement, the first business day
that is six (6) months following Executive’s separation from service; or
(iii) the payment date required under the terms of any deferred compensation
plan subject to the requirements of the Internal Revenue Code (“Code”)
Section 409A. Amounts otherwise payable prior to these dates shall be delayed
pursuant to this provision. Executive shall not retain the ability to elect the
tax year of any payments under this Agreement and to the extent any payment
could be made in one (1) of two (2) tax years, such payment shall be made in the
later tax year. All payments under this Agreement shall be subject to all
applicable federal, state and local tax withholding.

c.    Section 409A Compliance. This Agreement is intended to comply, to the
extent applicable, with the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) and shall, to the extent practicable,
be construed in accordance with such section. For purposes of this Agreement,
each amount to be paid or benefit to be provided will be construed as a separate
identified payment for purposes of Section 409A, and any payments that are due
within the “short term deferral period” as defined in Section 409A will not be
treated as deferred compensation unless applicable law requires otherwise. The
Company makes no representations or warranties that the payments provided under
the Agreement or any other agreement comply with, or are exempt from,
Section 409A, and in no event shall the Company be liable for any portion of any
taxes, penalties, interest, or other expenses that may be incurred by Executive
on account of Section 409A.

3.    Release. In consideration of the Severance Benefits, Executive hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
Playa Resorts Management, LLC, Playa Hotel & Resorts, B.V., Playa Management
USA, LLC, and their related affiliates, subsidiaries, parents, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, Executives, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that Executive ever had or now has against any or all of the Released
Parties, including, but not limited to, any and all claims arising out of or
relating to Executive’s employment with and/or separation from the Company,
including, but not limited to, all claims under Title VII of the Civil Rights
Act of 1964, the Americans With Disabilities Act of 1990, the Age Discrimination
in Employment Act, the Genetic Information Nondiscrimination Act of 2008, the
Family and Medical Leave Act, the Worker Adjustment and Retraining Notification
Act, Section 806 of the Corporate and Criminal Fraud Accountability Act of 2002,
the Rehabilitation Act of 1973, Executive Order 11246, Executive Order 11141,
the Fair Credit Reporting Act, Sections 1981 and 1983 of the Civil Rights Act of
1866, Sections 1981 through 1988 of Title 42 of the United States Code, as
amended, the Immigration Reform and Control Act, the Equal Pay Act, any local,
state, federal or foreign whistleblower statute, regulation, ordinance or law,
including the Florida Whistleblower Act of 1986 and 1991, the Fair Labor
Standards Act, the Consolidated Omnibus Reconciliation Act, the Occupational
Safety and Health Act, the Fair Credit Reporting Act, the Older Workers’
Benefits Protection Act, and the Executive Retirement Income Security Act of
1974, the Florida Civil Rights Act, the Virginia Human Rights Act, the
Virginians with Disabilities Act, the Virginia Equal Pay Act, the Virginia
Genetic Testing Law, the Virginia Occupational Safety and Health Act, the
Virginia Minimum Wage Act, the Virginia Payment of Wage Law, the Virginia Right
to Work Law, all as amended; any foreign, federal,

 

21



--------------------------------------------------------------------------------

state and/or local law, statute, regulation or ordinance prohibiting
discrimination, retaliation and/or harassment or governing wage or commission
payment claims; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract; all claims to any non-vested
ownership interest in the Company, contractual or otherwise, and any claim or
damage arising out of Executive’s employment with and/or separation from the
Company (including a claim for retaliation) under any common law theory or any
federal, state or local statute or ordinance not expressly referenced above.
Executive understands that, by releasing all of Executive’s legally waivable
claims, known or unknown, against the Released Parties, Executive is releasing
all of Executive’s rights to bring any claims against any of them based on any
actions, decisions or events occurring through the date Executive signs this
Agreement including the terms and conditions of Executive’s employment and the
termination of Executive’s employment.

Nothing in this Agreement shall be construed to prohibit Executive from
contacting, filing a charge or participating in any proceeding or investigation
by the U.S. Equal Employment Opportunity Commission (“EEOC”), the Department of
Labor (“DOL”), the National Labor Relations Board (“NLRB”), the Securities and
Exchange Commission (“SEC”) or other government agency (collectively “Government
Agencies”). Notwithstanding the foregoing, Executive agrees to waive any right
to recover monetary damages in any charge, complaint, or lawsuit filed by
Executive or on Executive’s behalf, with the exception of any award by the SEC.

4.    Continuing Obligations. Executive acknowledges and reaffirms Executive’s
obligation to keep confidential and not to disclose any and all non-public
information concerning the Company that Executive acquired during the course of
Executive’s employment with the Company, including, but not limited to, any
non-public information concerning the Company’s business affairs, business
prospects, and financial condition. Executive further acknowledges and reaffirms
Executive’s obligations set forth in the Sections 7 and 8 of the Employment
Agreement, which remain in full force and effect.

5.    Notice of Immunity under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”).

 

      a.

Notwithstanding any other provision of this Agreement, Executive shall not be
held criminally or civilly liable under any federal or state trade secret law
for any disclosure of a trade secret that: (A) is made: (1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding.

 

      b.

Notwithstanding any other provision of this Agreement, if Executive files a
lawsuit for retaliation by Playa Resorts for reporting a suspected violation of
law, Executive may disclose the Playa Resorts’ trade secrets to Executive’s
attorney and use the trade secret information in the court proceeding if
Executive: (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.

 

22



--------------------------------------------------------------------------------

6.    Cooperation. Following Executive’s termination or resignation, Executive
shall assist and cooperate with the Company in the orderly transition of work to
others if so requested by the Company. Executive shall cooperate with the
Company and be responsive to requests for information relating to business
matters about which Executive may have information or knowledge and reasonably
assist the Company, as the case may be, with any litigation, threatened
litigation or arbitration proceeding relating to the Company’s business as to
which business Executive had relevant knowledge, and the Company shall reimburse
Executive for reasonable costs, including attorneys’ fees and expenses, actually
incurred by Executive in connection with such assistance.

7.    Non-disparagement. Executive understands and agrees that as a condition
for the consideration herein described, Executive shall not make any false,
disparaging or derogatory statements to any person or entity, including any
media outlet, regarding the Company or any of its affiliates, subsidiaries,
directors, officers, Executives, agents or representatives or about the
Company’s or its subsidiaries’ business affairs and/or financial condition.
Executive understands and agrees that Executive’s commitment not to defame,
disparage, or impugn Company’s reputation constitutes a willing and voluntary
waiver of Executive’s rights under the First Amendment of the United States
Constitution and other laws. However, these non-disparagement obligations, do
not limit Executive’s ability to truthfully communicate with the EEOC, DOL,
NLRB, SEC, and comparable state or local agencies or departments whether such
communication is initiated by Executive or in response to the government.

8.    Communications with Government Agencies. Nothing in this Agreement or any
other agreement between Playa Resorts and Executive or any policy of Playa
Management:

a.    prohibits Executive from communicating with Government Agencies about a
potential violation of the law;

b.    limits Executive’s ability, without notice to or approval from Playa
Resorts: (i) to file a charge or complaint with a Government Agency; (ii) to
participate in an investigation or proceeding conducted by a Government Agency;
or (iii) to provide information or documents to a Government Agency in
connection with an investigation or proceeding; or

c.    restricts Executive’s right to receive a reward or incentive for
information provided to a Government Agency.

9.    Amendment and Waiver. This Agreement shall be binding upon the Parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
Parties hereto. This Agreement is binding upon and shall inure to the benefit of
the Parties and their respective agents, assigns, heirs, executors, successors
and administrators. No delay or omission by the Company or Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

10.    Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

 

23



--------------------------------------------------------------------------------

11.    Nature of Agreement. Executive understands and agrees that this Agreement
is a separation agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

12.    Acknowledgments. Executive acknowledges that Executive has been given at
least 21 days to consider this Agreement, and that the Company advised Executive
to consult with an attorney of Executive’s own choosing prior to signing this
Agreement. Executive understands that Executive may revoke this Agreement for a
period of seven (7) days after Executive signs this Agreement by notifying the
Company’s General Counsel, in writing, and the Agreement shall not be effective
or enforceable until the expiration of the Revocation Period. Executive
understands and agrees that by entering into this Agreement, Executive is
waiving any and all rights or claims Executive might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that Executive has received consideration beyond that to
which Executive was previously entitled.

13.    Tax Provision. In connection with the separation benefits to be provided
to Executive pursuant to the Employment Agreement, the Company shall withhold
and remit to the tax authorities the amounts required under applicable law, and
Executive shall be responsible for any and all applicable taxes with respect to
such payments under applicable law. Executive acknowledges that Executive is not
relying upon the advice or representation of the Company with respect to the tax
treatment of any of the payments set forth in the Employment Agreement.

14.    Voluntary Assent. Executive affirms that no other promises or agreements
of any kind have been made to or with Executive by any person or entity
whatsoever to cause Executive to sign this Agreement, and that Executive fully
understands the meaning and intent of this Agreement. Executive states and
represents that Executive had an opportunity to fully discuss and review the
terms of this Agreement with an attorney. Executive further states and
represents that Executive has carefully read this Agreement, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof and signs Executive’s name of Executive’s own free act.

15.    Entire Agreement. This Agreement and Sections 7 through 12 of the
Employment Agreement, which survive termination of Executive’s employment with
the Company, contain and constitute the entire understanding and agreement
between Executive and the Company and supersede and cancel any other previous
oral and written negotiations, agreements, and commitments between the Parties.

16.    Jury Trial Waiver, Arbitration. ALL ISSUES, MATTERS AND DISPUTES BETWEEN
THE PARTIES REGARDING THE PARTIES’ EMPLOYMENT RELATIONSHIP OR TERMINATION OF
THAT RELATIONSHIP, INCLUDING THIS AGREEMENT OR ANY BREACH OF THIS AGREEMENT,
SHALL BE SUBMITTED TO AND DECIDED BY BINDING ARBITRATION IN FAIRFAX, VA.
Executive agrees, on behalf of Executive and his agents or assigns that, except
as otherwise provided in this paragraph, all potentially litigable claims or
controversies arising out of this Agreement, Executive’s employment with Playa
Resorts or the Playa Appointments, or the termination of that employment or the
Playa Appointments, shall be submitted to final and binding arbitration pursuant
to the Federal Arbitration Act. Said arbitration will be conducted before a
mutually acceptable arbitrator with JAMS and in accordance with JAMS’ Commercial
Arbitration Rules and Mediation Procedures. If the Parties cannot agree upon an
arbitrator, the claim or controversy shall be arbitrated by a single arbitrator
selected in accordance with the applicable JAMS’ rules. This Agreement to
arbitrate covers all grievances, disputes, claims, or causes of action that
otherwise could be brought in a federal, state, or local

 

24



--------------------------------------------------------------------------------

court or agency under applicable federal, state, or local laws, arising out of
or relating to Executive’s employment with Playa Resorts and the termination
thereof, including claims Executive may have against Playa Resorts or against
its officers, directors, supervisors, managers, employees, or agents in their
capacity as such or otherwise, or that Playa Resorts may have against Executive.
The claims covered by this Agreement include, but are not limited to, claims for
breach of any contract or covenant (express or implied), tort claims, claims for
wages, or other compensation due, claims for wrongful termination (constructive
or actual), claims for whistle blowing, claims for discrimination or harassment
(including, but not limited to, harassment or discrimination based on race, age,
color, sex, gender, national origin, alienage or citizenship status, creed,
religion, marital status, partnership status, military status, predisposing
genetic characteristics, medical condition, psychological condition, mental
condition, criminal accusations and convictions, disability, sexual orientation,
or any other trait or characteristic protected by federal, state, or local law),
and claims for violation of any federal, state, local, or other governmental
law, statute, regulation, or ordinance. Neither Playa Resorts nor Executive may
pursue or participate in any claim against the other (i) as a class action or
collective action; (ii) in a representative capacity on behalf of other persons
or entities who are claimed to be similarly situated; (iii) in the capacity of a
class member in any action, proceeding or arbitration against any party to this
agreement; or (iv) absent the written consent of all parties, on a consolidated
basis. Arbitration shall be brought solely on an individual basis and not on a
class, group, collective, or representative basis, and the arbitrator in any
arbitration under this Agreement has no power or authority to conduct the
arbitration as a class or collective action or in a representative capacity. The
arbitrator has the authority to award any type of relief or damages that could
otherwise be awarded by a judge or jury to the Executive or Playa Resorts in
their individual capacities. The arbitrator shall not, however, modify or
disregard any provision of this Agreement. ARBITRATION AS PROVIDED IN THIS
AGREEMENT SHALL BE THE EXCLUSIVE AND BINDING REMEDY AND WILL BE USED INSTEAD OF
ANY COURT ACTION OR JURY TRIAL, WHICH IS HEREBY EXPRESSLY WAIVED; PROVIDED,
HOWEVER, THAT THIS PROVISION TO ARBITRATE SHALL NOT APPLY TO ANY CLAIM FOR
BREACH OF THE RESTRICTIVE COVENANTS, SET FORTH ABOVE IN SECTIONS 7 AND 8 OF THE
EMPLOYMENT AGREEMENT, INCLUDING ANY REQUEST FOR INJUNCTIVE RELIEF TO ENFORCE
COMPLIANCE WITH THE TERMS OF SECTIONS 7 AND 8 OF THE EMPLOYMENT
AGREEMENT.    EITHER PARTY MUST PROCEED EXCLUSIVELY IN COURT TO ENFORCE THE
REQUIREMENTS OF SECTIONS 7 AND 8 OF THE EMPLOYMENT AGREEMENT. Each Party shall
be responsible for its or his own costs incurred in such arbitration and in
enforcing any arbitration award, including attorneys’ fees and expenses.
Executive hereby consents to personal jurisdiction and exclusive venue in the
United States District Court for the Eastern District of Virginia, if such Court
can exercise jurisdiction over the matter for any action brought by Playa
Resorts seeking injunctive relief. In the event the foregoing Court lacks
jurisdiction, the Executive consents to personal jurisdiction and exclusive
venue in the courts of Fairfax County, Virginia. ALL CLAIMS CONCERNING THIS
AGREEMENT FOR INJUNCTIVE RELIEF SHALL BE TRIED BY A JUDGE IN A NON-JURY TRIAL.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Agreement
Date.

 

25



--------------------------------------------------------------------------------

EXECUTIVE     PLAYA RESORTS MANAGEMENT, LLC
________________________________________     By:                Alexander
Stadlin            Its Authorized Representative           By:          
     ____________________             Its Authorized Representative

 

26